EXHIBIT 4.75 REGISTRATION RIGHTS AGREEMENT (February 2008 Private Placement) This REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made and entered into as of the day of February, 2008, by and among VERSO TECHNOLOGIES, INC., a Minnesota corporation (the “Company”), and each of the shareholders signing a counterpart signature page hereto (each a “Shareholder” and, collectively, the “Shareholders”), with the Agreement being effective as to each Shareholder as of the date of its signature. IN CONSIDERATION of the mutual promises and covenants set forth herein, and intending to be legally bound, the parties hereto hereby agree as follows: 1. RESTRICTIONS ON TRANSFERABILITY OF SECURITIES; REGISTRATION RIGHTS. 1.1Certain Definitions.As used in this Agreement, the following terms shall have the meanings set forth below: (a)“Common Stock” shall mean the Company’s common stock, $.01 par value per share. (b)“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended. (c)“Holder” shall mean any Shareholder who holds Registrable Securities and any holder of Registrable Securities to whom the rights conferred by this Agreement have been transferred in compliance with Section1.2 hereof. (d)“Other Shareholders” shall mean persons who, by virtue of agreements with the Company other than this Agreement, are entitled to include their securities in certain registrations hereunder. (e)“Registrable Securities” shall mean the shares of Common Stock held by the Shareholders listed on the signature pages hereto in the amount set forth thereon, the Warrants held by the Shareholders listed on the signature pages hereto and any shares of Common Stock that such Shareholder has the right to acquire, or does acquire, upon the exercise of the Warrants or, in either case, their permitted transferees, provided that a Registrable Security ceases to be a Registrable Security when (i)it is registered under the Securities Act; (ii)it is sold or transferred in accordance with the requirements of Rule144 (or similar provisions then in effect) promulgated by the SEC under the Securities Act (“Rule144”); (iii)it is eligible to be sold or transferred under Rule144 without holding period or volume limitations; or (iv)it is sold in a private transaction in which the transferor’s rights under this Agreement are not assigned. (f)The terms “register,” “registered” and “registration” shall refer to a registration effected by preparing and filing a registration statement in compliance with the Securities Act of 1933, as amended (the “Securities Act”), and applicable rules and regulations thereunder and the declaration or ordering of the effectiveness of such registration statement. (g)“Registration Expenses” shall mean all expenses incurred in effecting any registration pursuant to this Agreement, including, without limitation, all registration, qualification, and filing fees, printing expenses, escrow fees, fees and disbursements of counsel for the Company and one counsel selected to represent the Holders, which counsel shall be reasonably satisfactory to the Company, blue sky fees and expenses, and expenses of any regular or special audits incident to or required by any such registration, but shall not include (i)Selling Expenses; (ii)the compensation of regular employees of the Company, which shall be paid in any event by the Company; and (iii)blue sky fees and expenses incurred in connection with the registration or qualification of any Registrable Securities in any state, province or other jurisdiction in a registration pursuant to Section1.3 hereof to the extent that the Company shall otherwise be making no offers or sales in such state, province or other jurisdiction in connection with such registration. (h)“Restricted Securities” shall mean any Registrable Securities required to bear the legend set forth in Section1.2(c) hereof. (i)“Rule145” shall mean Rule145 as promulgated by the SEC under the Securities Act, as such Rulemay be amended from time to time, or any similar successor rule that may be promulgated by the SEC. (j)“SEC” shall mean the
